Court of Appeals, State of Michigan

                                               ORDER
                                                                            Michael J. Kelly
People of MI v Sammy Lee Pettes                                               Presiding Judge

Docket No.    330711                                                        Jane M. Beckering

LC No.         15-001023-01-FC                                              Douglas B. Shapiro
                                                                              Judges


                The Court orders that the May 25, 2017 opinion is hereby AMENDED to correct a
clerical error. On page 5 of the opinion, the last paragraph is amended to read: The trial court did not
abuse its discretion in admitting the Facebook photos of defendant or in overruling defendant's
objections to Johnson's testimony of receiving threats on account of her testimony, and, therefore,
defendant is not entitled to relief on either basis.

              In all other respects, the May 25, 2017 opinion remains unchanged.:.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 MAY 2 6 2017                 ~~~-
                                                                ChieJerk
                                                                         Q,
                                        Date